Citation Nr: 1046814	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  06-31 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to the Veteran's service 
connected bilateral foot disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 
1983.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the benefits sought on appeal.  

The issues of entitlement to service connection for 
headaches, sinus problems, a bilateral shoulder disorder, 
diabetes mellitus, and a back condition have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

In his VA Form 9, Appeal to the Board of Veterans Appeals, 
received in September 2006, the Veteran indicated that he wished 
to testify at a hearing before the Board at the local RO.  He 
subsequently submitted a statement in March 2007 wherein he 
withdrew this hearing request.  As such, the Board finds that 
there is no hearing request pending at this time.  38 C.F.R. § 
20.702(e) (2010). 

The Board notes that confusion appears to have arisen in this 
matter based on service treatment records in the claims file 
dated from February 1984 through May 1984.  The Board notes that 
the Veteran had active duty only from October 1979 to October 
1983.  The Board has reviewed the 1984 service treatment records 
and notes they belong to a different Veteran of the same name but 
different social security number.  As such, they have been 
removed from the claims file and routed to the appropriate 
location. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

A remand is necessary for additional development before the 
claims on appeal can be properly adjudicated.  First, the Board 
notes that in various correspondence the Veteran has identified 
treatment records that have not yet been requested or obtained.  
In a letter of October 2006, the Veteran stated he has received 
treatment from Dr. Nathan in Farmington Hills, Michigan, Dr. 
Thomas in Merriville Indiana, and Dr. Beddingfeld.  38 C.F.R. 
§ 3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not received, at 
least one follow-up request."  VA must attempt to obtain these 
records.

Further in the October 2006 letter, as well as in other 
correspondence, the Veteran indicated that he has a claim and a 
hearing pending for disability benefits from the Social Security 
Administration.  All records considered by that agency in 
deciding the Veteran's claim for disability benefits, including a 
copy of any decision, should be obtained.  See Martin v. Brown, 4 
Vet. App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon which 
that decision was based must be obtained as well); 38 C.F.R. 
§ 3.159(c)(2) (2010).

In addition, in a September 2010 written brief from the Veteran's 
representative, it is argued that the claims file contains 
missing service treatment records from the very end of the 
Veteran's active duty in September and October 1983.  The Veteran 
contends that he was involved in a jeep accident around this 
time, which contributed to his arthritic condition and knee 
disorders.  The Veteran contends he was hospitalized as a result 
of the accident.  The last service treatment records in the 
claims file are the Veteran's separation examination report and 
laboratory reports, dated from July 1983.  The RO should ensure 
that all service treatment records have been obtained.  The 
United States Court of Appeals for Veterans Claims (the Court) 
has determined that if all relevant personnel records have not 
been obtained, that may be a breach of the duty to assist and 
grounds for remand. See 38 U.S.C. § 5103A(a)(1), (b)(1), (c)(1); 
Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, a remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his arthritic 
disorder and bilateral knee disorder.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2010).  Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.

Here, the Veteran has been diagnosed with bilateral degenerative 
joint disease of the knees and there is no dispute that the 
Veteran is service-connected for a bilateral foot disorder.  As 
he seeks secondary service connection for his bilateral knee 
disorder as related to his foot disorder, an opinion in this 
regard should be sought.  Further, on his Report of Medical 
History on discharge, the Veteran indicated he suffered from 
"trick" or locked knees.  An opinion should also be sought on 
the likelihood of any direct relationship between the current 
disorder and symptomatology in service.  With regard to his claim 
involving a systemic arthritic condition, a VA treatment record 
from June 2001 documents a diagnosis of Reiter's Disease.  The 
Veteran's service treatment records reflect documentation of 
arthritis in the feet and on his Report of Medical History on 
discharge, the Veteran indicated he had problems with swollen or 
painful joints and arthritis.  An opinion on the issue of direct 
service connection for this claim should also be sought.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide authorization forms necessary to 
allow the RO to obtain his recent private 
treatment records from the following 
providers as identified by the Veteran in 
his October 2006 letter:
      a.  Dr. Nathan in Farmington Hills, 
Michigan
      b.  Dr. Thomas in Merriville Indiana
      c.  Dr. Beddingfeld

Thereafter, the RO should attempt to obtain 
those records.  Do not associate duplicate 
records with the file.

2.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the Veteran's claim for Social Security 
disability benefits including a copy of any 
decision and copies of the medical records 
relied upon concerning that claim.  

3.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all service 
medical and personnel records from the 
National Personnel Records Center.  
Associate all such records with the 
Veteran's claim folder.  If no records can 
be obtained after an exhaustive search, 
VA's efforts and any resolution determined 
must be fully documented for the record, 
and the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2010) must be complied 
with.

4.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of the 
following conditions: 
	a.  bilateral knee disorder
	b.  systemic arthritic disorder

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
conditions had their onset during service 
or are in any other way causally related to 
his active service or to any of his 
service-connected disabilities.
	
All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  
	
The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2010).

After all of the above actions have been completed, readjudicate 
the Veteran's claims.  If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



